Case 8:19-cr-00061-JVS Document 449-1 Filed 05/10/21 Page 1 of 12 Page ID #:6536




                        EXHIBIT 1
     Case 8:19-cr-00061-JVS Document 449-1 Filed 05/10/21 Page 2 of 12 Page ID #:6537


Sagel, Brett (USACAC)

From:                Dean Steward <deansteward7777@gmail.com>
Sent:                Thursday, October 29, 2020 5:01 PM
To:                  Andre, Julian L. (USACAC); Sagel, Brett (USACAC)
Subject:             Re: stip to continue



for example, you have language that sets out a defense request
for a continuance to be adequately prepared. if you will recall, I
specifically told Judge Selna that is not why the trial is being
put over.
On Thu, Oct 29, 2020 at 4:58 PM Dean Steward <deansteward7777@gmail.com> wrote:

 That which I sent you
 On Thu, Oct 29, 2020 at 4:49 PM Andre, Julian L. (USACAC) <Julian.L.Andre@usdoj.gov> wrote:

  Dean:



  Your proposed changes do not make sense to us and would likely make the stipulation ineffective. The Court asked
  us to work with you on a proposed stipulation; what is your client willing to stipulate to regarding the two trial dates?



  Julian L. André

  Assistant United States Attorney

  Major Frauds Section
  United States Courthouse, Suite 1100

  312 N. Spring St. | Los Angeles, California 90012
  T: 213.894.6683 | julian.l.andre@usdoj.gov




  From: Dean Steward <deansteward7777@gmail.com>
  Sent: Thursday, October 29, 2020 3:40 PM
  To: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>; Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>
  Subject: stip to continue

                                                             1
                                                       Exhibit 1
                                                          1
                         Case 8:19-cr-00061-JVS Document 449-1 Filed 05/10/21 Page 3 of 12 Page ID #:6538




     Attached are my changes


     ‐‐




                                        To help protect y ou r
                                        priv acy , Micro so ft Office
                                        prev ented au tomatic
                                        download of this pictu re
                                        from the Internet.




                                                                         949‐481‐4900 www.deansteward.com




 ‐‐



                         To help pr
                         priv acy , M
                         prev ented
                         download
                         from the In




                                                                        949‐481‐4900 www.deansteward.com



‐‐



          To help pr
          priv acy , M
          prev ented
          download
          from the In




                                                                        949‐481‐4900 www.deansteward.com




                                                                                                            2
                                                                                                     Exhibit 1
                                                                                                        2
Case 8:19-cr-00061-JVS Document 449-1 Filed 05/10/21 Page 4 of 12 Page ID #:6539




                        EXHIBIT 2
Case 8:19-cr-00061-JVS
         Case 1:19-cr-00373-PGG
                        Document Document
                                 449-1 Filed
                                           311
                                             05/10/21
                                                Filed 03/30/21
                                                       Page 5 ofPage
                                                                 12 Page
                                                                     1 of 2 ID #:6540




                                     March 30, 2021

 Via ECF
 Honorable Paul G. Gardephe
 United States District Judge
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, NY 10007

        Re:    United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
               Unopposed Motion for an Additional 50-day Adjournment
               of Sentencing Date and Filing of Sentencing Submissions

 Dear Judge Gardephe

        Mr. Avenatti’s sentencing hearing is currently scheduled for May 7, 2021. We write to
 respectfully request an additional adjournment of the sentencing date for approximately fifty
 (50) days, until June 23-25, 2021, or June 28-30, 2021. Mr. Avenatti further requests a
 corresponding adjournment of the dates for the defense and government to file their sentencing
 submissions. The government does not oppose the requested adjournment.
        As this Court is aware, on February 14, 2020, a jury found Mr. Avenatti guilty of the
 three counts charged against him in the Superseding Indictment. At the time, Mr. Avenatti was
 in custody pursuant to a remand order entered by United States District Judge James Selna of
 the Central District of California. On April 24, 2020, Mr. Avenatti was temporarily released
 to home confinement in California pursuant to conditions set by Judge Selna in the wake of
 the COVID-19 pandemic. See United States v. Avenatti, Case No. SA-CR-19-61-JVS (ECF
 No. 154:7). Mr. Avenatti remains under home confinement in Venice, California.
         COVID-19        cases    continue   to   spike      around    the   United    States.
 https://www.cnn.com/2021/03/30/health/us-coronavirus-tuesday/index.html.         The United
 States has averaged 65,700 new cases per day over the last week – a 22% jump from the prior
 week. The seven-day moving average of new cases in New York City is 6,166 (and 10,033
 new cases in the State), higher than when the Court last granted an adjournment. The director
 of the CDC has expressed concern about surges because of spring break travel and the B.1.1.7
 variant that is deadlier and more contagious. On March 11, 2021, the United States District
 Court for the Southern District of New York issued a Fourth Amended Standing Order, M-10-
 468, 20 Misc 176 (CM), extending the provisions of the CARES Act for the holding of criminal
 proceedings remotely for 90 days from March 24, 2021 (i.e., through June 22, 2021), having




                                          Exhibit 2
                                             3
Case 8:19-cr-00061-JVS
         Case 1:19-cr-00373-PGG
                        Document Document
                                 449-1 Filed
                                           311
                                             05/10/21
                                                Filed 03/30/21
                                                       Page 6 ofPage
                                                                 12 Page
                                                                     2 of 2 ID #:6541




 found that proceedings such as sentencing hearings “cannot in all instances be conducted in
 person without seriously jeopardizing public health and safety.”
        Mr. Avenatti is scheduled to receive his first dose of a two-dose COVID-19 vaccine
 regimen during the last week of April 2021. His two daughters will finish high school in
 California on or about June 10, 2021 and wish to attend the sentencing hearing. For these
 reasons, Mr. Avenatti respectfully requests that the Court grant an additional adjournment of
 the sentencing of approximately 50 days, until late June 2021, before requiring him and his
 family to travel to New York for sentencing. It is reasonable to expect that, by late June 2021,
 Mr. Avenatti will have been fully vaccinated and the increased vaccination of the public will
 make domestic travel safer and allow for in-person hearings. Moreover, Mr. Avenatti
 respectfully requests that his sentencing submission be due three weeks before any new
 sentencing date and that the government’s sentencing submission be due one week after the
 due date for the defense submission.
        A further delay would not prejudice the government. Mr. Avenatti remains on home
 confinement, subject to restrictive conditions, and continues to prepare for multiple trials in
 connection with two additional indictments.1 The alleged victims in the case – Coach Gary
 Franklin and Nike – have already testified extensively at trial, so there is no risk that the victims
 will not be heard.
        The government advised that it has no objection to an adjournment to the suggested
 dates. Thank you for your consideration of this request.
                                                  Respectfully Submitted,
                                                  /s Scott Srebnick
                                                  Scott A. Srebnick
                                                  E. Danya Perry

 cc: Government Counsel




 1
     Mr. Avenatti’s trial (of severed counts) in the California case has been set for July 13, 2021.



                                               Exhibit 2
                                                  4
Case 8:19-cr-00061-JVS Document 449-1 Filed 05/10/21 Page 7 of 12 Page ID #:6542




                        EXHIBIT 3
Case 8:19-cr-00061-JVS
         Case 1:19-cr-00374-JMF
                        Document Document
                                 449-1 Filed
                                          12005/10/21
                                                Filed 05/06/21
                                                        Page 8 of
                                                                Page
                                                                  12 1Page
                                                                       of 3 ID #:6543




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
                                                                        :
 UNITED STATES OF AMERICA,                                              :
                                                                        :
                   -v-                                                  :      19-CR-374 (JMF)
                                                                        :
 MICHAEL AVENATTI,                                                      :   MEMORANDUM OPINION
                                                                        :       AND ORDER
                                     Defendant.                         :
                                                                        :
 ---------------------------------------------------------------------- X

 JESSE M. FURMAN, United States District Judge:

         On March 13, 2020, the parties submitted a joint letter addressing, among other things,

 the issue of press access to voir dire at trial in this case. See ECF No. 46. The letter proposed

         that the defendant and, assuming more than one member of the press requests to
         be present at sidebar discussions, a single pool reporter be permitted to be present
         at sidebar discussions with potential jurors. In addition, the parties ask that the
         Court ensure that jurors are aware that they can request that the reporter be
         excused from sidebar and that the Court excuse the reporter on its own initiative if
         it determines that a juror does not appear fully comfortable answering questions
         fully and honestly in the presence of the reporter. . . . Finally, transcripts of oral
         voir dire should only be made available following the impanelment of a jury, and
         should jury selection take more than a day, the members of the venire should be
         instructed not to review any press reporting about the case, including the previous
         days’ jury selection.

 Id. at 5 (citation omitted). Over one year later, on April 14, 2021, the Defendant, represented by

 new counsel, filed a letter-motion revising his position and objecting to the presence of a reporter

 at sidebar during voir dire. See ECF No. 107 (“Def.’s Ltr.”). Thereafter, two media outlets —

 the Daily News and Inner City Press — filed letters opposing the Defendant’s request to revisit

 the issue, see ECF Nos. 108 and 110; the Government filed a letter expressing its views, see ECF

 No. 111; and the Defendant filed a reply, see ECF No. 114 (“Reply”).

         Upon review of all these submissions, the Court overrules the Defendant’s objection and

 adopts the proposal set forth in the parties’ letter of March 13, 2020, which is consistent with the



                                                   Exhibit 3
                                                      5
Case 8:19-cr-00061-JVS
         Case 1:19-cr-00374-JMF
                        Document Document
                                 449-1 Filed
                                          12005/10/21
                                                Filed 05/06/21
                                                        Page 9 of
                                                                Page
                                                                  12 2Page
                                                                       of 3 ID #:6544




 procedures followed by Judge Matsumoto in United States v. Shkreli, 260 F. Supp. 3d 257

 (E.D.N.Y. 2017). In the Court’s view, these procedures strike the right balance between the

 Defendant’s right to a fair trial and the First Amendment right of public access to judicial

 proceedings, substantially for the reasons explained by Judge Matsumoto. See id. at 260-64; see

 also ABC, Inc. v. Stewart, 360 F.3d 90, 99-106 & n.5 (2d Cir. 2004). United States v. King, 140

 F.3d 76 (2d Cir. 1998), and United States v. Loera, No. 09-CR-466 (BMC), 2018 WL 5624143

 (E.D.N.Y. Oct. 30, 2018) — upon which the Defendants relies — do not call for greater

 restrictions on public access as the questioning of prospective jurors in this case is not likely to

 involve the same number or kind of “sensitive and controversial issues” and “politically charged

 topics” that the questioning of prospective jurors in those cases involved. Loera, 2018 WL

 5624143, at *2; see id. at *3 (emphasizing the “unique facts” of the case); King, 140 F.3d at 83

 (emphasizing the “unusual” nature of the case). Accordingly, in the Court’s view, it will suffice

 for the Court to “ensure that prospective jurors are comfortable requesting that the reporter be

 excused from sidebar”; to “excuse the reporter if the [C]ourt determines that a juror does not

 appear comfortable answering questions fully and honestly in the presence of the reporter”; and

 to “excuse the pool reporter[] if a prospective juror so requests in order to provide a more

 fulsome, candid answer, when questioning may elicit issues of a personal or private nature.”

 Shkreli, 260 F. Supp. 3d at 263 & n.3.

        Contrary to the Defendant’s suggestion, his trial before Judge Gardephe in early 2020

 supports, rather than undermines, the case for press access to sidebars during voir dire. First, it

 is plain that Judge Gardephe did, in fact, “‘permit[]’ a reporter’s presence at sidebar during voir

 dire” in that trial. Def.’s Ltr. 3. Indeed, the Defendant’s own letters later reference a reporter’s

 attendance at sidebar. See id. at 4 n.5; see Reply 5. Second, there is no evidence for the



                                                  2
                                              Exhibit 3
                                                 6
Case 8:19-cr-00061-JVS
          Case 1:19-cr-00374-JMF
                         Document 449-1
                                  Document
                                        Filed
                                            120
                                              05/10/21
                                                 Filed 05/06/21
                                                        Page 10 of
                                                                Page
                                                                   12 3Page
                                                                        of 3 ID #:6545




  Defendant’s assertion that the media engaged in “questionable conduct” during the trial before

  Judge Gardephe. Reply 5. The Defendant’s sole support for that assertion is two articles written

  by a reporter regarding jury selection. See id. But that conduct is not “questionable”; it is core

  First Amendment activity and precisely what the right of press and public access to jury selection

  is designed to protect. Finally, and in any event, the Defendant provides zero evidence that the

  press coverage of jury selection in his trial before Judge Gardephe affected the fairness of that

  trial (or that any concerns could not be addressed through less restrictive measures, such as

  admonishing prospective jurors not to read any press about the case). If anything, the case for

  allowing press access at a trial in this case in January 2022 will be much stronger than it was in

  the trial before Judge Gardephe in early 2020. Put simply, given the passage of time; the fact

  that Donald J. Trump, the Defendant’s erstwhile nemesis, is no longer President of the United

  States; and the Defendant’s other legal troubles (including but not limited to his conviction

  before Judge Gardephe), the Defendant is not quite as high profile as he once was. 1

         In short, the Court adopts the proposed procedures for press attendance at sidebars during

  voir dire set forth in the parties’ letter of March 13, 2020, and overrules the Defendant’s more

  recent objections. The Clerk of Court is directed to terminate ECF No. 107.


         SO ORDERED.

  Dated: May 6, 2021                                 __________________________________
         New York, New York                                   JESSE M. FURMAN
                                                            United States District Judge




  1
         Indeed, for these reasons, a jury questionnaire may not actually be necessary or
  appropriate in this case. The Court need not decide that — let alone whether or when the press
  would be given access to completed jury questionnaires — at this time.

                                                  3
                                              Exhibit 3
                                                 7
Case 8:19-cr-00061-JVS Document 449-1 Filed 05/10/21 Page 11 of 12 Page ID #:6546




                        EXHIBIT 4
     Case 8:19-cr-00061-JVS Document 449-1 Filed 05/10/21 Page 12 of 12 Page ID #:6547




From:                          Sagel, Brett (USACAC)
Sent:                          Friday, May 7, 2021 9:52 AM
To:                            Dean Steward; Wyman, Alex (USACAC)
Subject:                       RE: Avenatti


We oppose.

From: Dean Steward <deansteward7777@gmail.com>
Sent: Thursday, May 6, 2021 3:08 PM
To: Wyman, Alex (USACAC) <AWyman@usa.doj.gov>; Sagel, Brett (USACAC) <BSagel@usa.doj.gov>
Subject: Avenatti

Brett & Alex:

We intend to apply ex parte for a brief trial continuance to August 31, 2021 due to
the following: (a) the proximity of the current trial date to the Nike sentencing; (b)
the proximity of the current trial date to my previously scheduled trial before Judge
Carter with the Daniels (Lim and Ahn); and (c) the current covid-19 pandemic
protocols for trials.

Please let us know by noon tomorrow as to your position.

Thanks,

Dean


‐‐




                949‐481‐4900 www.deansteward.com




                                                     1
                                                Exhibit 4
                                                   8
